In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-18-00244-CR
                            ____________________
                           IDRICK HARRIS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________              ______________

                    On Appeal from the 258th District Court
                              Polk County, Texas
                           Trial Cause No. 25,376
________________________________________________________              _____________

                           MEMORANDUM OPINION

       In this appeal, Idrick Harris’ court-appointed appellate counsel submitted a

brief in which counsel contends that no arguable grounds can be advanced to support

Harris’ appeal from his conviction for stealing a firearm. 1 Based on our review of

the record, we agree that no arguable issues exist to support Harris’ appeal.



   1
     See Tex. Penal Code Ann. § 31.03(e)(4)(C) (West Supp. 2018). While the
Legislature amended the theft statute after Harris committed the theft that is the
subject of this appeal, there are no changes in the theft statute that are pertinent to
                                          1
      In the appeal, Harris’ appellate counsel filed an Anders brief presenting

counsel’s professional evaluation of the record.2 In the brief, counsel concludes that

no issues that have any merit can be argued to support Harris’ appeal. After receiving

the Anders brief, we granted an extension of time so that Harris could file a pro se

response. However, he did not file one.

      The record of the proceedings that occurred in the trial court shows that in

September 2017, Harris agreed to plead guilty to the charge of stealing a firearm in

return for the State’s agreement to recommend that the trial court place him on

community supervision for five years. 3 To carry out the plea agreement, the trial

court, through an order, placed Harris on community supervision for five years. In

January 2018, the State filed a motion in which it requested that the trial court revoke

the community supervision order. The motion alleges that Harris violated several of

the conditions established by Harris’ community supervision order.

      In May 2018, the trial court conducted an evidentiary hearing on the State’s

motion. At the beginning of the hearing, Harris pleaded “not true” to the allegations



the appeal. For that reason, we cite the current version of the statute when referring
to it in the opinion.
      2
          See Anders v. California, 386 U.S. 738 (1967).
      3
          See Tex. Penal Code Ann. § 31.03(e)(4)(C).
                                           2
in the State’s motion, which alleged how Harris had violated the conditions of the

order the trial court used when it placed him on community supervision. After

finding seven of the violations to be true, the trial court revoked the community

supervision order and sentenced Harris to serve a two-year sentence in a state jail.4

      After reviewing the appellate record and the Anders brief filed by Harris’

counsel, we agree with counsel’s conclusion that Harris’ appeal is frivolous.5

Therefore, it is unnecessary to appoint new counsel to re-brief Harris’ appeal. 6

Because Harris’ appeal is frivolous, the trial court’s judgment is affirmed. 7

      AFFIRMED.




      4
        Under Texas law, the crime of stealing a firearm is a state jail felony, which
is punishable by confinement in a state jail with a sentencing range of 180 days to
two years. Tex. Penal Code Ann. §§ 12.35(a) (West Supp. 2018), 31.03(e)(4)(C).
      5
        A trial court, generally, may revoke a community supervision order upon a
finding that the defendant violated any of the terms of the order. See Tex. Code Crim.
Proc. Ann. art. 42A.751(d) (West 2018); Leonard v. State, 385 S.W.3d 570, 576
(Tex. Crim. App. 2012).
      6
        Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring
court appointment of other counsel only if it is determined arguable grounds exist to
support the appeal).
      7
         Harris may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3
                                             _________________________
                                                  HOLLIS HORTON
                                                       Justice

Submitted on December 19, 2018
Opinion Delivered March 13, 2019
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                         4